IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

THOMAS F. ROSENBLUM,                 NOT FINAL UNTIL TIME EXPIRES TO
FORMER HUSBAND,                      FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-3203
v.

ANNE R. ROSENBLUM, N/K/A
ANNE R. MOORE, FORMER
WIFE,

      Appellee.

_____________________________/

Opinion filed November 3, 2016.

An appeal from an order of the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Thomas F. Rosenblum, Former Husband, pro se, Appellant.

Geraldine C. Hartin, Orange Park, for Appellee.




PER CURIAM.

      DISMISSED. Helmich v. Wells Fargo Bank, N.A., 136 So. 3d 763, 764

(Fla. 1st DCA 2014).

ROWE, MAKAR, and KELSEY, JJ., CONCUR.